Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 18-21 are cancelled.
Claims 1-2, 4, 10-11, and 14 are amended.
Claims 22-24 are new.
Claims 1-17 and 22-24 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 14 recite the limitation “calculated based on cultural alternative characters table for other countries.”  Examiner is unable to find a table or description regarding calculation based on cultural alternative characters table.  Examiner states that ASCII conversion to another language is not basic/well-accepted and therefore a conversion table is necessary to carry out the invention.  Examiner asks the Applicant to provide guidance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “to positively identify a particular person by comparing said number string generated by said first computer component of a person to the plurality of unique person’s identifiers in the database.”  Examiner is unable to determine if the number string generated is of a particular person to identify in the database or a completely different person.  Examiner asks the Applicant to provide guidance.
Claims 4 and 14 recite the limitation “alphanumeric characters in the full name are calculated based on cultural alternative characters table for other countries.”  Examiner is unable to determine what it means by cultural alternative characters table and is unable to calculate the alphanumeric characters.  Examiner asks the Applicant to provide guidance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 11-17), machine (claims 1-10 and 22-24).  Accordingly, claims 1-17 and 22-24 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A personal data retrieval system comprising of: 
-a first system component configured to process a set of personal data of a person to generate a specific integer number formed from said set of personal data, said first system component being configured to convert a first type of personal data, wherein the first type of personal data comprises alphanumeric and non-alphanumeric characters, into a converted personal data string by removing all non-alphanumeric characters; said first system component further being configured to convert the converted personal data string to a second personal data string wherein all alphanumeric characters are in uppercase, said first system component being further configured to convert the second personal data string to a number string with at least four parts, wherein a first part is a number value which is calculated as the sum of ASCII values of first letters of each word in the converted personal data string, wherein a second part of said number string comprises values representing a selected day, wherein a third part of said number string is calculated from a length value of the words in the converted personal data string plus a coefficient number, wherein a fourth part of said number string is based on a physical characteristic of said person, and wherein said number string is used to identify said person; 
-a second system component configured to process a set of biometric data to form a person’s binary biometric data by first obtaining a person’s biometric data and then converting said biometric data into said person’s binary biometric data; 
-a third system component configured to combine said number string generated by said first system component with said person’s binary biometric data to generate a unique person’s identifier; 
-a database component configured to store a plurality of unique person’s identifiers; and
-a fourth system component configured to positively identify a particular person by comparing said number string generated by said first system component of a person to the plurality of unique person’s identifiers in the database component and, if more than one match occurs, comparing said person’s binary biometric data to the matches of unique person’s identifiers to identify the particular person. 
	Examiner states submits that the foregoing underlined limitations constitute: a “mental process” because converting patient’s personal information and biometric information to generate a new ID using simple math can all be performed in the human mind.  While certain embodiments of the claim language would be too complex to be performed mentally, there is no evidence of such complexity in the particular claim language that would indicate that the tasks performed within the abstract idea could not be practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (see MPEP § 2106.04(a)(2)(III)(A) citing SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019)).
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A personal data retrieval system comprising of: 
-a first system component (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 62; para. 89) configured to process a set of personal data of a person to generate a specific integer number formed from said set of personal data, said first system component (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 62; para. 89) being configured to convert a first type of personal data, wherein the first type of personal data comprises alphanumeric and non-alphanumeric characters, into a converted personal data string by removing all non-alphanumeric characters; said first system component (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 62; para. 89) further being configured to convert the converted personal data string to a second personal data string wherein all alphanumeric characters are in uppercase, said first system component (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 62; para. 89) being further configured to convert the second personal data string to a number string with at least four parts, wherein a first part is a number value which is calculated as the sum of ASCII values of first letters of each word in the converted personal data string, wherein a second part of said number string comprises values representing a selected day, wherein a third part of said number string is calculated from a length value of the words in the converted personal data string plus a coefficient number, wherein a fourth part of said number string is based on a physical characteristic of said person, and wherein said number string is used to identify said person; 
-a second system component (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 62; para. 89) configured to process a set of biometric data to form a person’s binary biometric data by first obtaining a person’s biometric data and then converting said biometric data into said person’s binary biometric data; 
-a third system component (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 62; para. 89) configured to combine said number string generated by said first system component (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 62; para. 89) with said person’s binary biometric data to generate a unique person’s identifier; 
-a database component configured to store a plurality of unique person’s identifiers (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 88); and
-a fourth system component (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 62; para. 89) configured to positively identify a particular person by comparing said number string generated by said first system component of a person to the plurality of unique person’s identifiers in the database component and, if more than one match occurs, comparing said person’s binary biometric data to the matches of unique person’s identifiers to identify the particular person.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 11 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claims 11 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 2: The claim specifies enabling a health information exchange system to share patient health records, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) (spec para. 73, 76-77).
Claims 3, 13: The claim specifies personal data to be a full name, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 4, 14: The claim specifies alphanumeric characters calculated based on cultural alternative characters table, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 5, 15: The claim specifies day is a birthday, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 6, 16: The claim specifies the portion of personal data is eye color, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 7, 17: The claim specifies eye color represented by a code, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 8, 12: The claim specifies second system component processing biometric data by analyzing a curve, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 9: The claim specifies a portable electronic device including a memory and a processor, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 10: The claim specifies a fifth system component configured to identify a biometric device and an algorithm used to obtain said person’s biometric data, which uses the computer as a tool to perform an abstract idea (para. 18-19) (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1 and 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as obtain person’s biometric data e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); process personal data of a person to generate specific integer number formed from personal data, process biometric data to form person’s binary biometric data, generate a unique person’s identifier, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); first part is a number value calculated as a sum of ASCII values,e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); database to store unique person’s identifiers , e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, 12-17, and 22-24, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claim 2 (health information exchange system), claim 9 (communication network to provide identifiers), claim 10 (obtain biometric data) e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 4, 14 (alphanumeric characters are calculated based on table), e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 3, 13 (first type of data is full name of person), claims 5, 15 (selected day is a birthday of the person), claims 6, 16 (personal data is a number representing eye color), claims 7, 17 (eye color is represented by a code on a chart), claims 8, 12 (process biometric data), claim 22 (analyzing palm vein, fingerprint, iris, and face), claim 23 (match identifier for the particular person), claim 24 (combine number string to generate a new unique identifier), e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-17 and 22-24 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 4 and 14 under 35 U.S.C. 112 have been fully considered but they are not persuasive.
Applicant argues that ASCII values are different in different countries but are equivalent.  Examiner states that ASCII conversion from a foreign language is not well-accepted or basic and therefore the specification must provide a description on how to do the ASCII conversion for different languages. 
Applicant’s arguments, see pg. 2, filed Remarks 9/2/2022, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claim 2 has been withdrawn. 
Applicant's arguments filed for claims 1-17 and 22-24 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the independent claims incorporate a practical application.  Examiner disagrees.  Applicant has not provided a rebuttal regarding the specifics of the rejection and therefore, Examiner maintains the rejection and provides a clear analysis above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wentz – U.S. Patent No. 11,251,959 – Teaches a method for using a secret generator to generate an identifier based on received information.
Kimmel – U.S. Publication No. 2019/0205887 – Teaches a device for capturing biometric data with location.
Pennefather et al. – U.S. Patent No. 9,465,858 – Teaches a system for generating an electronic file based on generating a globally unique identifier based on metadata.
Landi et al. – U.S. Patent No. 7,519,591 – Teaches a system for protecting patient’s privacy by implementing encryption for de-identifying patient data.
Rane et al. – U.S. Publication No. 2010/0119126 – Teaches a method for transforming a biometric of a user to a binary feature vector.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626